DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 6/10/2019 and 10/4/2019 have been acknowledged, however the Korean search report received on 10/4/2019 was not considered since no translation was included. 
Office Note: The Office suggests re-submitting the Korean search report with a translation for proper analysis.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 7/20/2018. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Rejoinder of Restricted Claims
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 8, directed to a dependent claim, previously withdrawn from consideration as a result of a restriction requirement is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 9 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 16, directed to a dependent claim, previously withdrawn from consideration as a result of a restriction requirement is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Status of Application
Claims 1-16 are pending. Claims 8 and 16 have has been previously withdrawn as correlating to a non-elected species, however have now been rejoined. Claims 1-16 have be examined. Claims 1 and 9 are the independent claims. Claims 1-16 have been Allowance is in response to the “Amendments and Remarks” received on 12/27/2021. 
                                          Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 12/27/2021. Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim interpretations on Claims 2-7 under 35 U.S.C. § 112 (f), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The interpretations under 35 U.S.C. § 112 (f) for Claims 2-7 have been withdrawn.
Office Note: Due to applicant’s amendments, further claim interpretations appear on the record as stated in the below Office Action.
With respect to the Objection to Claims 1 and 9, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The Objection to Claims 1 and 9 have been withdrawn.
With respect to the claim rejections on Claims 2-7 and 10-15 under 35 U.S.C. § 112 (a), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (a) for Claims 2-7 and 10-15 have been withdrawn.
With respect to the claim rejections on Claims 5-7 and 13-15 under 35 U.S.C. § 112 (a), applicant’s “Amendments and Remarks” have been fully considered and are Claims 5-7 and 13-15 have been withdrawn.
With respect to the claim rejections on Claims 1-7 and 9-15 under 35 U.S.C. § 102, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 for Claims 1-7 and 9-15 have been withdrawn.
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 2-7 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “merger” and “generator” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 8 and 16 all recite “a failure determiner configured to determine failure or not of the integrated controller based on validity of at least one of the merged driving condition information”. In the specification, the corresponding structure found was “The integrated control unit 200, its subordinate configurations 210 to 240, the failure determination unit 300, the backup control unit 400, the vehicle individual control unit 
Office Note: All other parts (generators and integrators) appear to be part of the processing device of the integrated controller, and will be interpreted as such.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
With respect to Claims 1-16: Claims 1 and 9 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 9 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “wherein the integrated controller is further configured to generate the emergency acceleration/deceleration control command as the final control command, in response to a direction of the emergency acceleration/deceleration control command and a direction of the acceleration/deceleration control command of the basic control command being different”. 
The closest prior art of reference is Laws et al. (United States Patent Publication 2020/0057453). Laws is also system for vehicle control, however Laws does not specifically state a system with vehicle control as stated above.
Another prior art of reference is Hicok et al. (United States Patent Publication 2019/0265703). Hicok is also system and method for vehicle control and prioritization, however Hicok does not specifically state the limitations as stated above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as stated above in combination with the other claimed Claims 1 and 9 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669